          Case 1:19-cv-07233-CM Document 87 Filed 07/08/20 Page 1 of 2



                 88 Pine Street, 10th Floor, New York, NY 10005 | Telephone: (212) 398-0055 | Fax: (212) 764-6620
                 ____________________________________________________________________________________
                   Bruce E. Gerstein                           Kimberly M. Hennings   Anna Tydniouk
                   Scott W. Fisher                             Elena K. Chan          Aakruti G. Vakharia
                   Joseph Opper                                Dan Litvin
                   Noah H. Silverman                           Jonathan M. Gerstein


                   Sender’s e-mail: khennings@garwingerstein.com


                                                                     July 8, 2020

VIA ECF

Honorable Colleen McMahon
Chief Judge, United States District Court
Southern District of New York
500 Pearl Street, Room 2550
New York, NY 10007

       RE:     J M Smith Drug Corp. v. AstraZeneca Pharmaceuticals LP, et al., No. 1:19-cv-
               07233-CM-SLC

Dear Judge McMahon:

        I represent the direct purchaser class plaintiffs in the above-captioned litigation and write
with respect to a related direct purchaser litigation assigned to this Court, KPH Healthcare
Services, Inc. v. AstraZeneca Pharmaceuticals, LP, et al., No. 1:20-cv-01096.

        We learned of this case just today. The KPH Healthcare complaint was filed on
February 7, 2020, (see ECF No. 1 at No. 20-1096), and is largely identical to the J M Smith
complaint filed in August 2019. Yet, counsel for KPH did not mark its complaint as a related
action. See ECF No. 2 at No. 20-1096 (Civil Cover Sheet). It appears that more than a month
later counsel for KPH filed a Statement of Relatedness, (see ECF No. 21 at No. 20-1096), but no
service of that document was made on J M Smith or its lawyers.

        It appears that counsel for KPH then moved for the appointment of Dianne M. Nast as
Interim Lead Counsel for the direct purchaser class, (see ECF No. 48 at No. 20-1096), but this
was not served on J M Smith or its counsel, either, even though KPH’s motion acknowledged
that J M Smith had previously filed a motion for the appointment of Garwin Gerstein & Fisher as
Interim Lead Counsel for the direct purchaser class in September 2019.

       It was fortuitous that a docket search performed today turned up the KPH Healthcare
case. We now seek the Court’s directive. Should the Court desire counsel for J M Smith to
submit a response to KPH’s lead counsel appointment motion, or a formal motion for
consolidation of all direct purchaser cases, counsel will do so.



                                                               1
          Case 1:19-cv-07233-CM Document 87 Filed 07/08/20 Page 2 of 2




                                                Respectfully submitted,


                                                /s/ Kimberly Hennings

                                                Garwin Gerstein & Fisher LLP
                                                88 Pine Street, 10th Floor
                                                New York, NY 10005
                                                khennings@garwingerstein.com

                                                Counsel for J M Smith


cc (via electronic mail):   Counsel of Record for Defendants; Counsel of Record for KPH
                            Healthcare




                                            2
